Case 3:15-md-02670-JLS-MDD Document 1762 Filed 01/09/19 PageID.122726 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                                  Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                              ORDER RE: EVIDENTIARY
13                                                            HEARING ON MOTIONS FOR
                                                              CLASS CERTIFICATION
14
15
16
17          On January 14-16, 2019, the Court will hold a hearing on the Plaintiffs’ Motions for
18   Class Certification. The focus of the hearing will be the expert testimony from Plaintiffs’
19   and Defendants’ respective expert witnesses regarding the statistical methodologies and
20   opinions offered in support of the Plaintiffs’ Motions.1 The Court is strongly inclined to
21   keep the hearing open to the public, see Leigh v. Salazar, 677 F.3d 892, 898-99 (9th Cir.
22   2012), but is aware that the expert reports which are the basis of the hearing are currently
23   filed under seal pursuant to the terms of the Protective Order in this case, ECF No. 173.
24
25
26
27   1
       The Court notes that although the hearing will focus on the expert testimony, the parties should be
28   available to answer questions regarding the remaining legal issues (e.g., choice of law issues) raised in the
     Motions as well.

                                                          1
                                                                                           15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1762 Filed 01/09/19 PageID.122727 Page 2 of 2


 1   The Court, therefore, requests the parties’ positions as to whether it is necessary to close
 2   the hearing.
 3         IT IS SO ORDERED.
 4   Dated: January 8, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              15-MD-2670 JLS (MDD)
